Citation Nr: 0432530	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  98-19 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), prior to October 31, 2000.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability prior to October 31, 2000.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
seizures and blackouts, with a history of a gunshot wound to 
the head.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and July 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In November 2000, the Board remanded the issues of 
entitlement to an increased rating for PTSD and entitlement 
to TDIU.


REMAND

The Board notes that a May 2001 VA progress note reported the 
veteran as remarking that he was upset that his Social 
Security disability payments had been discontinued in June 
2000.  It is further noted that it is unclear from the record 
what the basis was for such entitlement, or for the 
subsequent discontinuance.   

Therefore, the Board has determined that this matter must be 
remanded in order that the RO obtain the veteran's Social 
Security Administration (SSA) records, to specifically 
include all records used in both the decision to grant SSA 
disability benefit entitlement and the decision to 
subsequently discontinue such benefits.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain the veteran's 
Social Security Administration (SSA) 
records, to specifically include all 
records used in both the decision to 
grant SSA disability benefit entitlement 
and the decision to subsequently 
discontinue such benefits.  Thereafter, 
any such records should be associated 
with the claims folder.      

3.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which covers all evidence received since 
issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant unless he receives further notice 
from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




